Citation Nr: 0719315	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-41 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1968 and from October 1970 to May 1974.  He received an 
honorable discharge for the first period; a discharge under 
conditions other than honorable for the latter period.  An 
April 1976 administrative decision determined that he is 
eligible for VA benefits only for the period of service from 
May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.  Although the veteran 
initially requested a hearing before the Board, he submitted 
a letter in June 2005 indicating his desire to cancel such 
request.   His request for a Board hearing is therefore 
considered withdrawn.  38 C.F.R. § 20.704(e) (2006).

The Board notes that the veteran submitted a written 
statement in January 2006 indicating his desire to file a 
claim of entitlement to an increased evaluation for his 
service-connected right knee disorder.  An April 2003 report 
of contact also indicates that he requested that he be 
considered for temporary total evaluation for a period of 
hospitalization from December 2001 to September 2002.  These 
issues have not yet been adjudicated by the RO, and as such, 
the Board refers them for consideration.

Additionally, the veteran submitted statements in April 2003 
requesting VA reopen his previously disallowed claims of 
entitlement to service connection for heart disease and 
hypertension, both as secondary to type II diabetes mellitus.  
A letter was sent to the veteran in February 2004 indicating 
that these issues could not yet be reconsidered due to his 
current appeal regarding his claim of service connection for 
type II diabetes mellitus.  As this issue is now resolved by 
the below decision, the Board refers these requests to reopen 
for consideration.


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2. The competent and probative medical evidence establishes 
that the veteran's type II diabetes mellitus has not been 
linked to active service on any basis, including as secondary 
to herbicide exposure.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein, including as secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, an October 2001 
letter informed him of the information and evidence necessary 
to warrant entitlement to the benefit sought.  This letter 
also advised him of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, the October 2001 letter 
essentially notified the veteran of the need to submit any 
pertinent evidence in his possession.  

In addition to providing proper notice on all VCAA issues, 
the Board notes that the October 2001 letter was sent to the 
veteran prior to the November 2002 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An April 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA and private 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  The Board observes that 
the record indicates that the veteran is receiving Social 
Security Administration (SSA) disability benefits for his 
heart disease.  See VA mental health intake note dated 
November 8, 2001.  Seeing as the basis for his award of SSA 
benefits is a disability not currently on appeal, the Board 
concludes that a remand is unnecessary to obtain any records 
associated with such award.  

Although he was afforded a VA examination in November 2001, 
the veteran's accredited representative argues that such 
examination is too old to adequately evaluate the veteran's 
claim.  See representative's written statement dated January 
2005.  The Board observes that the issue on appeal is whether 
service connection is warranted for type II diabetes 
mellitus.  Thus, the relevant issue for consideration at a VA 
examination is whether the veteran's type II diabetes 
mellitus is related to service.  Unlike evaluation exams, 
which consider the current severity of a veteran's service-
connected disability, a determination of etiology is not a 
finding that changes solely due to the passage of time.  
Thus, the November 2001 VA examination, which provides an 
etiological opinion in a May 2002 addendum, is adequate for 
adjudicating the veteran's claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, such as diabetes mellitus and 
endocrinopathies (such as pancreatitis), may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In addition, type II diabetes mellitus may be 
presumed to have been incurred in service based upon 
herbicide exposure during Vietnam service during the Vietnam 
era.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R.§§ 3.307(a)(6), 3.309(e) (2006).

As an initial matter, the Board observes that the veteran's 
service personnel records indicate that he was awarded the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  His personnel records also indicate that he served in 
Vietnam from November 1966 to November 1967.  Thus, the Board 
finds that the veteran was in-country, and therefore, he is 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

According to the record of medical treatment on file, the 
veteran was found to have diabetes several decades after his 
separation from his first period of military service, which 
included service in Vietnam during the Vietnam era.  His 
service medical records are unremarkable for diabetes 
mellitus, including his May 1968 service separation 
examination.

A September 1979 Columbus-Cuneo-Cabrini Medical Center 
(CCCMC) report indicates that the veteran was admitted for 
myocardial infarction, and prior to discharge was diagnosed 
with pancreatitis.  Also of record is a February 1980 kidney 
ultrasound biopsy report from St. Luke's Hospital which 
indicates that the veteran, who has pancreatitis, 
demonstrates no evidence of pancreatic calcifications.  
However, vascular calcifications are present, and the 
radiologist indicates that vascular calcifications seen in a 
patient this young raises the question of perhaps diabetes or 
metabolic disease.  No further mention is made of diabetes in 
the records associated with this hospital stay.  An 
additional February 1980 St. Luke's Hospital record indicates 
that veteran was seen by the Alcohol Rehabilitation Clinic 
and that his physicians advised that he refrain from alcohol 
in order to avoid developing chronic recurrent pancreatitis 
with sustained pancreatic damage.  The veteran was again 
hospitalized in April 1982 with acute pancreatitis which was 
resolved prior to discharge.  Notably, Cook County Hospital 
clinical records associated with this April 1982 
hospitalization note that the veteran denied any history of 
diabetes mellitus at the time.  

The veteran was hospitalized in June 1989, and the CCCMC 
report indicates that he has a known case of diabetes 
mellitus.  He was hospitalized again in July 1989, and the 
CCCMC report from this particular stay indicates that he 
reported being on oral medications for diabetes mellitus for 
nine months; it also notes that his diabetes mellitus is 
apparently secondary to pancreatitis.  Records following this 
initial recorded diagnosis show continued treatment for 
adult-onset (or type II) diabetes mellitus through the 
present.

The veteran was evaluated in November 2001, and the diagnosis 
provided in the VA examination report is type II diabetes 
mellitus due to pancreatitis.  The VA examiner also indicated 
that the veteran had an attack of pancreatitis that 
contributed to a worsening of his diabetes mellitus.  A May 
2002 addendum to the November 2001 VA examination report 
clearly indicates that it is the VA examiner's opinion that 
it is more likely than not that diabetes was caused by 
pancreatitis.  The examiner noted that a review of the 
veteran's records demonstrates that pancreatitis "clearly" 
predated the development of type II diabetes mellitus.  The 
Board observes that this medical opinion was made after a 
careful review of the claims folder as well as an examination 
and interview with the veteran.  Thus, it will be afforded 
significant probative weight regarding the issue of etiology.

Initially, the Board observes that there is no competent 
evidence establishing that the veteran suffered from diabetes 
mellitus until more than twenty years after separation from 
his period of eligible service.  Moreover, there is no 
competent evidence of pancreatitis for more than ten years 
after service separation.  Thus, neither his diabetes 
mellitus or pancreatitis may be presumed service connected by 
applying the provisions of 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a).  

Reference is made to whether pancreatitis may be presumed 
service-connected because the competent medical evidence of 
record indicates that the etiology of the veteran's current 
type II diabetes mellitus is pancreatitis.  Thus, if 
pancreatitis were found to be related to service, type II 
diabetes mellitus would be eligible for service connection on 
a secondary basis.  See 38 C.F.R. § 3.310 (2006).  However, 
as discussed above, the competent evidence demonstrates that 
pancreatitis did not manifest for more than ten years after 
the veteran's period of eligible service.  Thus, presumptive 
service connection is not warranted.  Id.  

Although unable to prevail under a presumptive theory, the 
veteran may also establish service connection with competent 
evidence of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Here, however, there is no 
medical evidence establishing a link between either the 
veteran's pancreatitis or type II diabetes mellitus and his 
period of eligible active service.  Moreover, the Board finds 
that the significant lapses in time between the veteran's 
period of eligible active service and the first diagnosis of 
pancreatitis and type II diabetes mellitus weighs against the 
veteran's claim that type II diabetes mellitus is somehow 
related to service.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

With a preponderance of the evidence against direct service 
connection, and no competent evidence in favor of presumptive 
service connection under 38 C.F.R. § 3.309(a), the veteran 
must rely on the presumption of service connection under 
38 C.F.R. § 3.309(e) to establish service connection 
(presumption based on herbicide exposure).  As previously 
discussed, the evidence demonstrates that he was in-country 
during the Vietnam era; thus, he is entitled to consideration 
for service connection under 38 C.F.R. § 3.309(e) for type II 
diabetes mellitus.  However, contrary to the veteran's 
representative's assertions, the presumption established 
under 38 C.F.R. § 3.309(a) is rebuttable.  See 38 U.S.C.A. 
§§ 1116(a)(1), 1113; 38 C.F.R. §§ 3.307, 3.309(e).  See also 
Davis v. West, 13 Vet. App. 178, 183-84 (1999) (even in cases 
where a disability is presumed service-connected because of 
in-service exposure...intercurrent cause can rebut the 
presumption of service connection).  It is provided in 
38 U.S.C.A. § 1113(a) that where there is affirmative 
evidence to the contrary or affirmative evidence to establish 
that an intercurrent injury or disease, which is a recognized 
cause of any of the diseases or disabilities within the 
purview of section 1116, has been suffered between the date 
of separation from service and the onset of any such diseases 
or disabilities, service connection pursuant to section 1116 
will not be in order.  Affirmative evidence to the contrary 
does not require a conclusive showing, but such a showing as 
would in sound medical reasoning and in consideration of all 
evidence in the record support a conclusion that the 
condition was not incurred in service.  See 38 C.F.R. 
§ 3.307(d); Goodsell v. Brown, 5 Vet. App. 36, 42-44 (1993).

The competent evidence of record establishes that the 
veteran's current type II diabetes mellitus is the result of 
pancreatitis.  The Board acknowledges the veteran's own 
statements that his type II diabetes mellitus is the result 
of herbicide exposure while serving in Vietnam.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Similarly, 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA and private medical evidence of 
record associating diabetes mellitus to pancreatitis.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991). Thus, it must rely 
on the competent evidence of record.  Such evidence, namely 
the November 2001 VA examination report and May 2002 
addendum, represents affirmative evidence of intercurrent 
disease as the etiology for diabetes which rebuts the 
presumption afforded under section 1116.

Neither the veteran, nor his representative, has offered any 
competent evidence which challenges the VA examiner's 
etiological opinion or the private evidence suggesting 
diabetes mellitus is due to pancreatitis.  Additionally, the 
veteran has not presented any evidence that his pancreatitis 
is related to his eligible period of active service.  Thus, 
with consideration of the probative VA examiner's report, the 
length of time following service prior to a recorded 
diagnosis of type II diabetes mellitus or pancreatitis, and 
the absence of any medical opinion suggesting a causal link 
of either disorder to service, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for type II diabetes 
mellitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


